Citation Nr: 1539502	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent from March 27, 2007, 50 percent from September 21, 2009, and 70 percent from May 10, 2011.

2.  Entitlement to increases in the ratings assigned for asthma, currently assigned "staged" ratings of 10 percent, prior to April 16, 2010, and 30 percent from that date.

3.  Entitlement to an effective date prior to April 16, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  The increased rating matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for PTSD and continued a 10 percent rating for asthma.  An interim (March 2012) rating decision by the Roanoke, Virginia, RO (which now has jurisdiction in the case) increased both ratings, resulting in the staged ratings currently assigned, and granted a TDIU rated, effective May 10, 2011.  An interim June 2015 rating decision granted an effective date of April 16, 2010 for TDIU.  

In June 2012, the case was remanded (by another Veterans Law Judge for a hearing before the Board.  A Travel Board hearing on the increased rating matters was held before the undersigned in August 2012 (the Veteran did not request a Board hearing with respect to the matter of the effective date for the award of TDIU); a transcript of the hearing is associated with the record.  In October 2012 and July 2014, the increased rating matters were remanded by the undersigned for additional development.

The Board acknowledges that the issue of an earlier effective date for TDIU, on appeal from the March 2012 rating decision, has been perfected (see July 2015 Substantive Appeal), but not yet certified to the Board.  As discussed in more detail below, the matter of the effective date for TDIU is part and parcel of (and inextricably intertwined with) the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Hence, the Board accepts jurisdiction in the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that further development of the record is required to ensure that the record considered is complete (includes all available information and evidence bearing on the issues on appeal), and to ensure compliance with prior Board remand instructions.  

First, in its July 2014 remand, the Board instructed the AOJ to obtain complete copies of all VA treatment the Veteran has received for the disabilities on appeal.  A review of the record (including treatment records from the Hampton, Virginia, VA Medical Center (VAMC) and the October 2014 supplemental statement of the case (SSOC)) found that VA treatment records through September 27, 2013, (i.e., the most recent VA treatment record before the Board is dated nearly a year prior to the Board's July 2014 remand) were obtained.  It is not clear from the records obtained (the latest of which indicates that, at that time, the Veteran was continuing to receive, through VA, medications prescribed by VA treatment providers and was monitored through regular medication management appointments) whether more recent records were simply not obtained or were not available.  As development associated with the TDIU claim on appeal suggests that additional records are, indeed, available (see June 2015 Statement of the Case (SOC), noting review of Hampton VAMC treatment records through May 2015), and such records do not appear in the record before the Board, remand to obtain updated records (in compliance with the Board's prior remand instructions) is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Next, the Veteran was afforded prior opportunities to provide releases related to private treatment he has received for his PTSD and asthma disabilities, and did not respond.  (See, e.g., August 2014 and October 2012 letters requesting releases for records from private treatment providers.)  Proper adjudication of the increased rating claims requires review of all records of evaluations and treatment during the pendency of the claims (the period of consideration begins in March 2006), as without such records the disability picture for prior periods would be incomplete.  [While the Veteran has provided an August 2012 letter from the private clinic where he receives treatment for asthma, summarizing the medication prescribed for such disability, that letter does not provide a full retrospective disability picture (as would be gleaned from contemporaneous records).]
   
As he was not so specifically advised, the Veteran may be unaware that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, "the claim will [emphasis added] be considered abandoned."  On remand, the Veteran should be provided another opportunity to submit the requested information/releases and advised that his claims will be denied as abandoned if he does not fully comply with the request.

Additionally, the record reflects that the Veteran has asserted that he was terminated from his last prior employment with the Norfolk Naval Shipyard due to his service connected PTSD and asthma disabilities (and is receiving disability payments on such basis).  See, e.g., December 2011 VA Form 21-8940 (application for TDIU).  Records were requested directly from the Shipyard, which responded that such requests must be made to the Office of Personal Management (OPM).  (See December 2011 "Reply to Inquiry").  There is no evidence in the record of follow-up development for the OPM records, or that such records were determined to be unavailable.  Because OPM records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  If the Veteran's authorization is needed to secure any such records sought, he must provide it, subject to the application of 38 C.F.R. § 3.158, discussed above.

With respect to the matter of an increase in the "staged" ratings assigned for asthma, the Board notes that on March 2013 VA examination, the Veteran was unable to complete the necessary testing (spirometry and DLCO) due to coughing.  As pulmonary function testing (PFT) results are critical evidence in evaluating his entitlement to an increased rating for asthma, a new examination, for such testing, is necessary.  Additionally, on February 2008 VA (fee-basis) examination, the examiner diagnosed calcified lung granulomas; the March 2013 examiner did not comment on such findings.  As the February 2008 examination is within the period under consideration, any new examination report (if obtained) should address the additional diagnosis.  The Board notes that a new examination should be provided if and only if the Veteran provides the releases necessary to obtain relevant medical records (as without such records, any VA examination would be based on an incomplete factual premise and, therefore, inadequate).

Regarding the effective date for the award of TDIU, an interim (June 2015) rating decision granted an effective date of April 16, 2010, because that was the date the Veteran became eligible for a TDIU rating, on a schedular basis, based on the (staged) ratings assigned as of that date for his service-connected PTSD and asthma disabilities.  Therefore, the earlier effective date for TDIU claim is inextricably intertwined with the appeals of the "staged" ratings for PTSD and asthma, and consideration of that issue must be deferred pending resolution of the increased rating issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  If, following readjudication of the increased rating claims on appeal, the Veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a) at any point during the period under consideration (which began in March 2006), referral to the Director of Compensation and Pension Service for consideration of the matter on an extraschedular basis, under 38 C.F.R. § 4.16(b), is necessary.  (See, e.g., February 2008 VA (fee-basis) psychiatric examination (noting Veteran's assertion that he was medically retired in 1987 due to his service-connected asthma.)

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit updated authorization forms for VA to secure the records of all outstanding private treatment and other records pertaining to his claims seeking increased ratings for PTSD and asthma (i.e., those not already associated with the record, to specifically include: Family Medicine Associates and Drs. Morgan and Hankins).  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and that compliance with all requests is necessary, and afford him opportunity to do so.  He must be informed that, if he does not submit the authorization forms sought, as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.  

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

2.  The AOJ should ask the Veteran to submit authorization forms for VA to obtain from OPM all documents and decisions concerning any claim the Veteran has made for disability benefits (and proceed under 38 C.F.R. § 3.158(a), as outlined in Instruction 1, as appropriate.)

3.  The AOJ must secure for the record complete copies of all VA evaluations and treatment the Veteran has received for the disabilities at issue herein since September 2013.  If such records are unavailable, the reason must be explained for the record (and the Veteran should be so notified).

4.  If, and only if, the Veteran provides the information sought above, the AOJ should arrange for a respiratory diseases examination of the Veteran to determine the current severity of his service-connected asthma.  The Veteran's entire record must be reviewed by the examiner.  All indicated tests or studies must be completed (and must specifically include pulmonary function testing (PFT)).  The examiner should comment on the Veteran's effort with respect to PFT.  If, for any reason, valid PFT results cannot be obtained upon exhaustive attempts, the examiner must explain the reason: e.g., equipment inadequacy or effort by the Veteran (as the result of illness or malingering (specify which)).

Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Identify the prescribed treatment regimen for the Veteran's asthma.  Does he use (and if so, how often, i.e., daily or less frequently, and since what date) oral inhalational, bronchodilator, or inhalational anti-inflammatory medication therapy?

(b)  How often does he require a physician's care for an exacerbation of asthma?

(c)  Does he require use of oral or parenteral corticosteroids or immune-suppressive medications; and if so, is the medication "high dose"?

(d)  Has he had any asthma attacks with episodes of respiratory failure (if so, identify the frequency)?

(e)  What is the effect of his asthma on his daily activity and occupational functioning?

(f)  Does he have any additional respiratory disabilities (see February 2008 VA (fee-basis) examination (noting presence of calcified granulomas)?  If so, are such disabilities related to his active service/service-connected disabilities?

The examiner must explain the rationale for all opinions.

5.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received (including, if warranted, referral to the VA Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU rating on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b)), and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claims on appeal.  If any remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

